Exhibit 10.2


BLACK HILLS CORPORATION
OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT

--------------------------------------------------------------------------------

_________________

Congratulations on your selection as a Participant of Black Hills Corporation
Omnibus Incentive Compensation Plan (the “Plan”). This Agreement and the Plan
together govern your rights under the Plan and set forth all of the conditions
and limitations affecting such rights. Terms used in this Agreement that are
defined in the Plan shall have the meanings ascribed to them in the Plan. If
there is any inconsistency between the terms of this Agreement and the terms of
the Plan, the Plan’s terms shall supersede and replace the conflicting terms of
this Agreement.


OVERVIEW OF YOUR AWARD

1.       Number of Restricted Shares Granted.             ____ Shares

2.       Date of Grant.                                       
                 __________

3.       Date of Lapse of Restrictions.

                    Shares                     Date


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


4.

Employment by the Company. This Restricted Stock is awarded on the condition
that the Participant remain in the employ of Black Hills Corporation (the
“Company”) from the Date of Grant through (and including) the Dates of Lapse of
Restrictions. The Award of this Restricted Stock, however, shall not impose upon
the Company any obligations to retain the Participant in its employ for any
given period or upon any specific terms of employment.


5.

Certificate Legend. Shares of Restricted Stock granted pursuant to the Plan
shall be held by the Company in book entry form and shall be designated to have
the following legend:


  “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Black Hills Corporation
Omnibus Incentive Compensation Plan and in a Restricted Stock Award Agreement. A
copy of the Plan and such Restricted Stock Agreement may be obtained from the
Secretary of Black Hills Corporation.”


--------------------------------------------------------------------------------

6.

Removal of Restrictions. Except as otherwise provided in the Plan, each of the
Shares of Restricted Stock granted under this Agreement shall become freely
transferable by the Participant on each of the “Dates of Lapse of Restrictions”
set forth on Paragraph 3 herein.


  Once the shares are released from the restrictions, the Participant shall be
entitled to receive certificates representing the Shares of stock which have
been vested, without the restrictive legend required by Paragraph 5 of this
Agreement.


  Notwithstanding the terms of this Agreement, no stock shall be issued by the
Corporation while its stock transfer books are closed.


7.

Voting Rights and Dividends. During the Period of Restriction, the Participant
may exercise full voting rights and is entitled to receive all dividends and
other distributions paid with respect to the Shares of Restricted Stock while
they are held. If any such dividends or distributions are paid in shares of
Common Stock of the Company, the Shares shall be subject to the same
restrictions on transferability as the Shares of Restricted Stock with respect
to which they were paid.


8.

Termination of Employment By Reasons of Death, Disability, Retirement, and
Vesting in Connection with a Change in Control. In the event the Participant’s
employment is terminated by reason of Death, Disability, Retirement, or in the
event of a Change in Control prior to the Dates of Lapse of Restrictions, all
Shares of Restricted Stock then outstanding shall immediately vest one hundred
percent (100%), and as soon as is administratively practicable, the stock
certificates representing the Shares of Restricted Stock without any
restrictions or legend thereon, shall be delivered to the Participant’s
beneficiary or estate.


9.

Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
prior to the Dates of Lapse of Restrictions. Each such designation shall revoke
all prior designations by the Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


10.

Termination of Employment for Other Reasons. In the event the Participant’s
employment is terminated for reasons other than those described in Section 8
herein prior to the Dates of the Lapse of Restrictions, all outstanding Shares
of unvested Restricted Stock granted hereunder shall immediately be forfeited by
the Participant.


11.

Transferability. This Restricted Stock is not transferable by the Participant,
whether voluntarily or involuntarily, by operation of laws or otherwise, during
the Restriction Period, except as provided in the Plan. If any assessment,
pledge, transfer, or other disposition, voluntary or involuntary, of this
Restricted Stock shall be made, or if any attachment, execution, garnishment, or
client shall be issued against or placed upon the Restricted Stock, then the
Participant’s right to the Restricted Stock shall immediately cease and
terminate and the Participant shall promptly forfeit to the Company all
Restricted Stock awarded under this Agreement.


--------------------------------------------------------------------------------

12.

Tax Treatment. The following is a brief summary of the principal federal income
tax consequences related to grants of restricted stock. This summary is based on
the Company’s understanding of present federal income tax law and regulations.
The summary does not purport to be complete or applicable to every specific
situation.


  The value of restricted stock granted to the Participant will be taxable to
the Participant in the year in which it is no longer subject to substantial risk
of forfeiture (i.e., when the restrictions lapse). When the restrictions lapse,
there is an ordinary income tax event to the Participant equal to the number of
shares multiplied by the market price of the shares at the time the restrictions
lapse. The Participant must satisfy federal and state withholding requirements
and may do so by having the Company sell sufficient shares to meet the
withholding requirements.


  The Participant has the option to make a Code Section 83(b) election on a
grant of restricted stock. Code Section 83(b) allows the Participant to choose
to be taxed immediately on the amounts received in connection with a
substantially “nonvested” right (i.e., compensation that has not been
constructively received). This is accomplished by the Participant filing an
election with the IRS stating that he or she will pay ordinary income on the
value as measured at the time of grant. Any future appreciation in the stock
property will be treated as capital gain when sold. This election must be made
within 30 days after the stock is received.


  If the Participant elects Section 83(b) treatment and later forfeits the
subject stock, he or she will not be entitled to any refund for the taxes paid;
however, he or she will be entitled to treat the forfeiture as a sale of the
stock at a loss (i.e., capital loss) (limited to the amount paid for shares —
typically zero).


13.

Withholding.


  Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including Participant’s
FICA obligation), domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan.


  Share Withholding. With respect to withholding required upon the lapse of
restrictions or upon any other taxable event arising as a result of the Awards
granted hereunder, the Participants may elect, subject to the approval of the
Board, to satisfy the withholding requirement, in whole or in part, by having
the Company withhold shares having a Fair Market Value on the date the tax is to
be determined equal to the minimum statutory total tax that could be imposed on
the transaction. All such elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


14.

Requirements of Law. The issuance of Shares under the Plan shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


15.

Inability to Obtain Authorization. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance of any
Shares hereunder, shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority shall not have
been obtained.


--------------------------------------------------------------------------------

16.

Severability. In the event any provision of this Agreement shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


17.

Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time.


18.

Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of South Dakota without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in South Dakota and agree that such litigation shall be conducted
in the courts of Pennington County or the federal courts of the United States
for the District of South Dakota, Western Division.


19.

Miscellaneous. The Plan may be amended at any time, and from time to time, by a
written instrument approved by the Board of Directors of Black Hills
Corporation. No termination, amendment or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award.


  The Plan and this Agreement are binding upon Participant, as well as his/her
heirs, executors, personal representatives, trustees, attorneys, agents,
administrators, and successors.


Please refer any questions you may have regarding your restricted stock to
_________________. Once again, congratulations on receipt of your restricted
stock.

Sincerely,

__________________________________________


Please acknowledge your agreement to participate in the Plan and this Agreement,
and to abide by all of the governing terms and provisions, by signing the
following representation:


AGREEMENT TO PARTICIPATE

  By signing a copy of this Agreement and returning it to ________________, of
Black Hills Corporation, I acknowledge that I have read the Plan, and that I
fully understand all of my rights under the Plan, as well as all of the terms
and conditions which may limit my eligibility to exercise this Award. Without
limiting the generality of the preceding sentence, I understand that my right to
exercise this Award is conditioned upon my continued employment with Black Hills
Corporation or its Subsidiaries.


          ___________________________________________________
